Mr. Justice Cartwright delivered the opinion of the court: This is an appeal from a judgment and order of sale entered at the July term, 1907, of the county court of Cook county, for non-payment of an installment of a special assessment levied by the city of Chicago and alleged to be due and delinquent. The errors assigned and questions involved are identical with those involved in the case of People ex rel. v. Smythe, (ante, p. 242.) The decision in that case disposes of all questions involved in this one and a like judgment will be entered here. The judgment of the county court is reversed and the cause is remanded to that court, with directions to enter a judgment and order of sale in compliance with section 191 of the Revenue act, and to spread the same of record in the tax, judgment, sale, redemption and forfeiture record. Reversed and remanded, with directions.